DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2021 has been entered.
 
Status
Applicant’s reply dated 04 May 2021 to the previous Office action dated 04 February 2021 is acknowledged.  Pursuant to amendments therein, claims 1-15 are pending in the application.
The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. § 103 made in the previous Office Action is maintained as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samson et al. (US 2007/0219170 A1; published 20 September 2007; of record) in view of Hattori et al. (JP 2002003364A; published 09 January 2002; of record; citations herein to English translation dated March 2017; of record) and Chapin et al. (US 2009/0136598 A1; published 28 May 2009; of record).
Samson et al. discloses an ophthalmic composition suitable for topical administration to an eye, effective for treatment and/or prophylaxis of a microorganism infection or a disorder of at least one tissue of the eye, comprising povidone-iodine in a 
Samson et al. does not disclose a menthol cooling agent as claimed.
Hattori et al. discloses that menthol is a preferred ingredient for ophthalmic compositions as a refreshing agent since it imparts a refreshing feeling when used and it reduces symptoms (paragraph [0003]) such as dry eye or fatigue eye (paragraph [0002]).  The dosage of refreshing agent is most preferably in the range of 0.001-0.02 g/100 mL in the composition (paragraph [0008]).  Example compositions contain more than 90 g of water and 0.005 g of menthol in a total composition volume of 100 mL (paragraph [0032]), and thus since water has a density of about 1 g/mL, the example compositions contain 0.005 g menthol per about 100 total g, or about 0.005 wt% of menthol.
Chapin et al. discloses an ophthalmic composition (paragraph [0002]) for administration to the eye surface of a subject wherein the composition comprises menthol (claim 17) wherein the concentration of menthol therein is about 0.001% to about 10% w/v menthol (paragraph [0013]) wherein the ophthalmic composition has an acceptable comfort profile (paragraph [0008]) wherein aqueous solutions are easy to formulate and are easily administered in eyes (paragraph [0141]) wherein aqueous solutions are particularly preferably greater than 90wt% water (paragraph [0071]) (i.e., thus, the w/v percentages are about the same as w/w percentages).
prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine their teachings by adding about 0.001% to about 10% w/v or w/w of menthol as suggested by Chapin et al. to the composition of Samson et al., with a reasonable expectation of success.  A person of ordinary skill in the art at the time the invention was made would have been motivated to combine these teachings in order to provide a refreshing feeling and to reduce dry eye and fatigue eye symptoms, as suggested by Hattori et al.  Although Hattori et al. discloses a preferred menthol concentration range of about 0.001-0.02 wt%, Chapin et al. discloses that menthol can be added to ophthalmic compositions in a range of about 0.001% to about 10% w/v or w/w, and thus it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to use such menthol concentration in an ophthalmic composition with a predictable result of obtaining an ophthalmic composition that provides a refreshing feeling and reduces dry eye and fatigue eye symptoms, and with a reasonable expectation of success.
Such concentration of menthol of about 0.001% to about 10% w/w overlaps the claimed range of about 10% by weight, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the claimed recitation of “wherein the composition is non-irritating to the eye”, “the composition” is interpreted herein as referring to the ophthalmic preparation.  As discussed above, the composition of Samson et al. is non-irritating to the eye, the composition of Hattori et al. imparts a refreshing feeling and reduces symptoms such as dry eye or fatigue eye, and the composition of Chapin et al. has an 
Regarding claims 10 and 11, since Samson et al. discloses an embodiment that contains 1.0% (w/w) PVP-I and 0.25% (w/w) hydroxyethylcellulose (i.e., lubricant, viscosity increasing agent) (claim 29), and since Samson et al. discloses that the composition further comprises a viscosity increasing agent selected from the group consisting of polyvinyl alcohol, polyvinyl pyrrolidone, methyl cellulose, hydroxy propyl methylcellulose, hydroxyethyl cellulose, carboxymethyl cellulose, hydroxy propyl cellulose, and a combination thereof, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestion of Samson et al. to use a combination of viscosity increasing agents in the composition, and to add a viscosity increasing agent such as polyvinyl alcohol, polyvinyl pyrrolidone, or hydroxy propyl methylcellulose (i.e., bioadhesive agents) to the above-noted embodiment, with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 04 May 2021 regarding the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that the cited art does not disclose that PVP-I and menthol can be combined in an ophthalmic composition, particularly at the concentrations claimed (remarks pages 5-6).  In response, Samson et al. discloses an ophthalmic composition In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Since Samson et al. teaches that many different alcohol compounds can be added to the PVP-I composition, and since Hattori et al. teaches adding menthol (i.e., an alcohol compound) to ophthalmic compositions, such teachings provide for a reasonable expectation of success in combining the teachings as set forth in the rejection.
Applicant argues that a person of ordinary skill in the art would conclude that menthol would be prone to covalent substitution reactions by the free iodine generated in the solution equilibrium reactions for PVP-I (remarks page 6).  In response, Samson et al. suggests adding many different OH-containing compounds to the composition as noted in the rejection above. Specifically, Samson et al. suggests adding various alcohols to the composition, including antimicrobial preservatives such as chlorobutanol, methyl paraben, propyl paraben, phenylethyl alcohol, EDTA, and sorbic acid (paragraph [0032]); co-solvents/surfactants such as polysorbate, PLURONICs, cyclodextrin, and 
Applicant argues that motivation to combine the references has not been established (remarks page 6).  In response, Hattori et al. suggests adding menthol as a preferred ingredient for ophthalmic compositions as a refreshing agent which reduces symptoms such as dry eye or fatigue eye, which provides motivation to combine the references, and Chapin et al. discloses ophthalmic preparations containing about 0.001% to about 10% w/v or w/w menthol which provides further motivation to combine the references and a reasonable expectation of success of using such concentrations of menthol, and Samson et al. suggests adding various alcohols to the composition, which provides further motivation to combine the references and a reasonable expectation of success of including alcohols (menthol is an alcohol) in the composition.
Applicant argues that the prior art suggests a high concentration of menthol is irritating to the eye and does not teach that menthol could reduce irritation of PVP-I and be non-irritating to the eye (remarks page 6).  In response, the composition of Samson et al. is non-irritating to the eye, the composition of Hattori et al. imparts a refreshing feeling and reduces symptoms such as dry eye or fatigue eye, and the composition of Chapin et al. has an acceptable comfort profile, and thus the composition of Samson et al. in view of Hattori et al. and Chapin et al. as discussed above would be non-irritating 
Applicant argues that affirmative statements in the application such as at specification page 6 establish unexpected results (remarks pages 6-7).  In response, such statements do not set forth the exact formulation(s) tested such that it can be determined whether the asserted unexpected results are commensurate in scope with the claims, and it is unclear how the menthol in the claimed composition could diminish any undesired irritating effect of PVP-I in the eye when the prior art of Samson et al. indicates that the composition is non-irritating.  Applicant is reminded that the burden is on applicant to establish that results are in fact unexpected and unobvious and of both statistical and practical significance, per MPEP 716.02(b).  Such evidence of unexpected results must be commensurate in scope with the claimed invention per MPEP 716.02(d), and must compare the claimed subject matter with the closest prior art (or closer than the prior art; comparison could for example be claimed composition(s) compared to identical compositions without menthol) per MPEP 716.02(e).

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617